Title: Thomas Jefferson to Francis Eppes, 6 February 1818
From: Jefferson, Thomas
To: Eppes, Francis Wayles


                    
                        Dear Francis
                        Monticello
Feb. 6. 18.
                    
                    I have deferred acknoleging the reciept of your letter of Dec. 28. in the daily hope of being able to speak with more certainty of the time when our Central college will be opened. but that is still undecided and depending on an uncertainty which I have explained to your father. I do not wonder that you find the place where you are disagreeable. it’s character, while I lived in Washington was that of being a seminary of mere sectarism. the only question is how to dispose of yourself until the Central college opens. there is now at the N. London academy an excellent teacher, and that place is now on a better footing than it ever has been. indeed I think it now the best school I know. Dr Carr has also a school in our neighborhood, but I doubt whether you would find it as good, or as comfortable as the other. James goes to that. if your father should conclude on N. London, I you had better come here before the 15th of April when I shall go to Bedford, and could carry you with me. if Dr Carr should be preferred, come as soon as you please and I will endeavor to get a place for you with him. but this is not certain as he is very full. in all events I shall hope to see you here whenever your situation will permit, and that you will be assured of my constant love.
                    
                        Th: Jefferson
                    
                